TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00694-CR


Lasaro Cortez, Jr., Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 63990, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Lasaro Cortez was placed on deferred adjudication community supervision
after he pleaded guilty to possessing more than one gram of cocaine with intent to deliver and true
to a previous felony conviction alleged for enhancement.  See Tex. Health & Safety Code Ann.
§ 481.112(a), (c) (West 2010).  The State later moved to adjudicate, alleging two violations of the
conditions of supervision.  Following a hearing, the trial court found the allegations to be true,
adjudged appellant guilty, and imposed a fourteen-year prison sentence.
In his only issue on appeal, appellant contends that the evidence does not support the
court's order that he pay $565 in attorney's fees.  See Tex. Code Crim. Proc. Ann. art. 26.05(g)
(West Supp. 2010); Mayer v. State, 309 S.W.3d 552, 556-57 (Tex. Crim. App. 2010).  The State
concedes that there is no evidence of a material change in appellant's financial status subsequent to
his being found indigent.
The issue is sustained.  The judgment of conviction is modified to delete the order
that appellant pay $565 in attorney's fees.  As modified, the judgment is affirmed.


				___________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Modified and, as Modified, Affirmed
Filed:   August 18, 2011
Do Not Publish